Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Carson appeals the district court’s order and judgment accepting the recommendation of the magistrate judge and dismissing without prejudice Carson’s complaint. Because Carson did not file objections to the magistrate judge’s report and recommendation, he waived his right to appeal. United States v. Schronce, 727 F.2d 91, 94 (4th Cir.1984). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.